Citation Nr: 0922829	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensable prior to January 
2, 2007, and 10 percent disabling beginning January 2, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 
1970.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied an increased (compensable) 
rating for the Veteran's service-connected bilateral hearing 
loss.
The Veteran perfected an appeal of that rating determination 
to the Board.  In a March 2005 decision, the Board denied the 
claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2005, the parties (the Veteran and the VA 
Secretary) filed a joint motion that requested that the Board 
decision be vacated and remanded.  By Order dated in December 
2005, the Court granted the joint motion of the parties, and 
remanded the matter to the Board for action consistent with 
the joint motion.  The case was subsequently returned to the 
Board.  In August 2006, the Board remanded this case for 
further development.  The case has now been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim is required prior to adjudicating the 
Veteran's increased rating claim.

In the August 2006 Remand, the Board instructed that the 
names and addresses of all medical care providers who treated 
the Veteran for hearing loss since September 2002 should be 
obtained, and then after securing the necessary release, any 
identified records should be obtained.  The September 2006 
development letter shows that this information was not 
requested from the Veteran.  The letter also erroneously 
contains language pertaining to claims for service connection 
of a disability, which prompted the Veteran to file a "new" 
claim requesting an increased rating for his service-
connected bilateral hearing loss in September 2006.  While 
the Veteran did indicate that he had no additional evidence 
in his possession, he was not afforded the opportunity to 
identify evidence that might be in the possession of medical 
care providers pertaining to any treatment he might have 
received for hearing loss since September 2002.  This is 
particularly significant in light of the fact that the AMC 
assigned a staged rating.  Also, VA treatment records dating 
since September 2002 may contain the results of routine 
audiograms that could potentially affect the effective date 
of the increased rating if such results show an increase in 
the disability earlier than January 2, 2007.  Thus, 
corrective action must be taken.  

In addition, the Board observes that in the June 2009 
Informal Hearing Presentation, the Veteran's representative 
reports that the Veteran has indicated that his hearing has 
worsened since the January 2007 VA examination and requests 
that he be afforded a new examination.  The Board finds that 
the Veteran should be afforded another VA examination based 
on his lay assertion of worsening hearing loss, although the 
Board cautions that he is not entitled to endless 
examinations.  This appeal, pending since 2002, will need to 
come to a resolution.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

Lastly, during the course of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pertaining to VCAA notice in an increased-compensation claim.  
The Court stated that 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Thus, the Veteran should be provided with such 
notice.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal 
must be remanded for compliance with the August 2006 Board 
remand and to cure a notice defect.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice consistent with the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) with regard to his 
claim for an increased rating for 
bilateral hearing loss.

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who treated the Veteran for 
hearing loss since September 2002.  
After securing the necessary release, 
obtain these records.

3.  Obtain VA treatment records from 
the Rochester Outpatient Clinic dating 
since September 2002 that pertain to 
any treatment the Veteran received for 
bilateral hearing loss.

4.  The Veteran should be afforded a VA 
audiological examination to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  All examination 
findings should be set forth in the 
report of the examination.  Also, the 
examiner must describe the functional 
effects caused by the Veteran's hearing 
disability.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




